Citation Nr: 1309299	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to November 5, 2009.

2.  Entitlement to an increased rating for PTSD, evaluated as 70 percent disabling since November 5, 2009.

3.  What initial evaluation is warranted for diabetic retinopathy from January 2006?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wilmington, Delaware.  A May 2005 rating decision denied entitlement to an increased rating for posttraumatic stress disorder, then rated 50 percent disabling.  A June 2006 rating decision granted entitlement to service connection for diabetic retinopathy and assigned an initial noncompensable evaluation, effective January 2006.  The Veteran timely appealed the initial rating assigned for diabetic retinopathy, as well as the denial of entitlement to an increased rating for PTSD.

In October 2009, the Board denied both claims for higher ratings.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In January 2010, the RO increased the rating for the Veteran's PTSD to 70 percent, effective November 5, 2009, which it deemed to be the date of claim.  The Board has therefore bifurcated and recharacterized the claim to reflect a staged rating, but notes that the claim of entitlement to an increased rating for PTSD on appeal herein was filed on January 26, 2005 and has been in appellate status since the Veteran filed a June 2005 notice of disagreement with the denial of this claim.

In a January 2010 rating decision, the RO granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

In August 2010, the Court granted a joint motion to remand and vacate the Board's October 2009 decision.

In September 2011, the Board remanded the claims to the RO, via the Appeals Management Center, pursuant to the instructions in the joint motion.  After the case was returned to the Board, additional evidence was submitted to the Board without a waiver of initial RO review of this evidence.  As this evidence does not relate to the claim being decided herein, which in any event is being granted in full, remand for initial RO review of this evidence is not warranted.  38 C.F.R. § 20.1304(c) (2012).

The issue of entitlement to an initial compensable rating for diabetic retinopathy from January 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center.


FINDING OF FACT

The evidence is at least evenly balanced as to whether symptoms of PTSD have most nearly approximated total occupational and social impairment throughout the appeal period.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 100 percent for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  As the Board is, however, granting in full the only claim being decided herein, for entitlement to an increased rating for PTSD, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 100 percent is warranted. 

The Veteran's PTSD is rated under under 38 C.F.R. § 4.130, Diagnostic Code 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

One factor in evaluating PTSD is the Global Assessment of Functioning scale.  The scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A global assessment of functioning score of 21-30 is indicated when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home or friends).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  For the following reasons, the evidence in this case is at least evenly balanced as to whether the Veteran's PTSD symptoms have more nearly approximated the overall level of impairment indicated by the criteria for a 100 percent rating throughout the appeal period.

At a March 2005 VA examination, after reviewing the claims file and examining the Veteran, a VA psychiatrist diagnosed chronic, severe PTSD with a global assessment of functioning score of 20, based on the Veteran's inability to manage his anger properly due to his tendency to confront other verbally even though he had not acted physically towards others.  Passive homicidal thoughts were noted, as well as sleep disturbances, intrusive thoughts, and violent nightmares.  The psychologist concluded that the Veteran's poor ability to manage his anger and conflict was a major obstacle to both his ability to maintain gainful employment and to have long lasting social relationships.

Similarly, in January 2010 a VA psychiatrist noted that the Veteran had few friends, spent most of his time by himself, with limited social contacts in order to avoid getting angry with people, losing control of his anger, and causing personal injury.  It was noted that he had recently "almost killed a man," but was able to isolate himself before losing control.  The psychiatrist noted that the Veteran had essentially no social contacts and that his poor ability manage his anger was a major obstacle to both his ability to gain or maintain employment and establishing and maintaining any type of social relationship.  The Veteran's posttraumatic stress disorder was described as chronic and progressive in nature with a poor prognosis.  The psychiatrist who conducted the January 2010 VA examination did not review the claims file prior to examination, but he did review the claims file in November 2011, after which he specifically found that the Veteran had an inability to establish and maintain effective relationships, exhibited grossly inappropriate behavior, and was a persistent danger of hurting himself or others.  The examiner noted that the added information from the claims file supported his prior opinion that the Veteran continued to totally isolate himself from others to avoid losing control of his anger, and that his poor ability to manage his anger continued as a barrier to both his ability to obtain or maintain gainful employment or to have long lasting, meaningful social relationships.

As noted in the Board's October 2009 decision, there were other notations in the March 2005 VA examination report that indicated the Veteran's symptoms were not as severe as that indicated above, such as a reference to moderate PTSD in the March 2005 VA examiner's comments, his lack of many of the symptoms in the criteria for 70 and 100 percent ratings, higher global assessment of functioning scores by other VA mental health care providers in their treatment notes, other stressors during the appeal period, the Veteran's relationship with his wife (who had moved out and then reconciled with him) and his 8 year old grandson, and a single close friend.  There was also an August 2007 VA treatment note that described a confrontation the Veteran had with a mental health receptionist when he misidentified her as someone involved with his claim, even though he later apologized to her when it was explained to him that she was not involved with his claim.

The above evidence reflects that the symptoms of the Veteran's PTSD have included the grossly inappropriate behavior and persistent danger of hurting others (including almost killing a man) listed in the criteria for a 100 percent rating.  Moreover, a VA psychologist and psychiatrist separately reached the same conclusion near the beginning and end of the appeal period that the Veteran's poor ability to manage his anger caused significantly social and occupational impairment.  The Board acknowledges that while the global assessment of functioning score on the March 2005 VA examination was 20, the global assessment of functioning score on the January 2010 VA examination was 45, there were other, higher scores during the appeal period, and there was other evidence indicating lesser symptomatology and overall impairment at times.  Nevertheless, given that the Veteran has had symptoms listed in the criteria for a 100 percent rating and the mental health professionals who conducted the most thorough psychiatric examinations found the Veteran's PTSD to be severe and to cause significant occupational and social impairment, the Board finds that there has been an overall level impairment somewhere between impairment with deficiencies in most areas including an inability to establish and maintain effective relationships and total occupational and social impairment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's overall level of impairment has more nearly approximated the total occupational and social impairment indicated by the criteria for a 100 percent rating.  38 C.F.R. §§ 4.3, 4.7.  A 100 percent rating is therefore warranted from the January 26, 2005 date of claim, as there is no evidence in the claims file from the year prior to that date.  38 U.S.C.A. § 5110(b)(2) (West 2002) (permitting an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim).

ORDER

Entitlement to a 100 percent rating for PTSD, evaluated as 50 percent disabling prior to November 5, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a 100 percent rating for PTSD, evaluated as 70 percent disabling since November 5, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The parties to the joint motion specified multiple failures of VA in complying with its duty to assist with regard to the claim of entitlement to service connection for diabetic retinopathy claim.  They noted that there appeared to be outstanding treatment notes of relating to the eyes from Dr. Fisher [sic-Ficther], and Smith (both of whom appeared to work under the auspices of S. Gregory Smith, M.D. and Associates), as well as outstanding VA treatment records.  In its September 2011 remand, the Board specifically instructed that the RO/AMC attempt to secure the records of Drs. Fichter and Smith, and that if it could not locate such records, it should specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain them would be futile, as well as notifying the Veteran of the specific records it was unable to obtain, explain the efforts VA had made to obtain that evidence, and describe any further action it would take with respect to the claims.

With regard to the records of Dr. Fichter and Dr. Smith, the only letter in the physical or Virtual VA claims file sent by the RO/AMC after the Board's September 2011 remand is an October 2011 letter in which it informed the Veteran that he had been scheduled for a VA examination and that it had obtained his VA treatment records since June 2005.  The RO/AMC did not refer to the records of Dr. Fichter or Dr. Smith, and thus did not comply with the Board's September 2011 remand instructions.  Another remand is therefore required for such compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that records of Dr. Smith as well as an associate, Dr. Simmerman, were received by the Board after the case was returned to it after the most recent remand, and these records should be reviewed prior to readjudication of the claim.

Accordingly, the claim for an initial compensable rating for diabetic retinopathy is is REMANDED for the following action:

1.  Obtain all private treatment records pertaining to care for diabetic retinopathy dating since June 2005.  This includes attempting to secure all records prepared by Drs. Fichter and Smith.  Appropriate authorization and release of records should be sought, to include with regard to Dr. Fichter if the prior authorization is no longer valid.  If any outstanding records cannot be obtained, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile, and then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2. Thereafter, readjudicate the claim for an initial compensable rating for diabetic retinopathy.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.  2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


